Exhibit 10.39
EXECUTION VERSION
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AGREEMENT, dated effective as of December 22, 2009, by and between Clear
Channel Communications, Inc. (as successor to BT Triple Crown Merger Co., Inc.
(“MergerSub”, the “Company”), CC Media Holdings, Inc. (“Holdings”) and Randall
T. Mays (“Executive”).
     WHEREAS, the Company, Holdings, and Executive previously entered into an
Amended and Restated Employment Agreement dated as of July 28, 2008, as further
amended effective January 20, 2009 (the “Existing Agreement”); and
     WHEREAS, the Company, Holdings, and Executive desire to amend and restate
the terms of the Existing Agreement, to be effective as of the Effective Date of
this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth below, the parties hereby amend and restate the Existing Agreement
effective as of the Effective Date as follows:
     1. Employment. The Company hereby agrees to continue to employ Executive as
the Chief Financial Officer and as Vice-Chairman of the Company, and Executive
hereby accepts such continued employment, on the terms and conditions
hereinafter set forth.
     2. Term. The period of employment of Executive by the Company under this
Agreement shall commence December 22, 2009 (the “Effective Date”) and shall have
an original term from the Effective Date through July 31, 2013 (the “Employment
Period”), and shall be automatically extended thereafter for successive terms of
one year each, unless either party provides notice to the other at least twelve
months prior to the expiration of the original or any extension term that the
Agreement is not to be extended. The Employment Period may be sooner terminated
by either party in accordance with Section 6 of this Agreement.
     3. Position and Duties. Executive shall continue to serve as Chief
Financial Officer until the date on which the Company hires a new Chief
Financial Officer to succeed him. During the Employment Period, Executive shall
serve as Vice-Chairman of the Company, and shall report solely and directly to
the Chief Executive Officer of Holdings. Executive shall have those powers and
duties normally associated with the position of Vice-Chairman of entities
comparable to the Company and such other powers and duties as may be prescribed
by the Chief Executive Officer; provided, that such other powers and duties are
consistent with Executive’s position as Vice-Chairman. Executive shall be
provided with all the support as shall be appropriate to perform such duties of
Vice-Chairman, including, but not limited to: office space, stenographic and
secretarial assistance and use of the Company-provided airplane, all as
otherwise provided in Section 5 of this Agreement. The Executive shall devote as
much of his working time, attention and energies during normal business hours
(other than absences due to illness or vacation) to satisfactorily perform his
duties for the Company. In particular, but not in limitation of the foregoing,
following the date on which Executive shall commence to act as Vice-Chairman of
the Company, it is the expectation of the parties that Executive shall work no
less than 40 hours per month, on average. Notwithstanding the above, Executive
shall be permitted to (i) manage Executive’s personal, financial and legal
affairs, (ii) serve on civic or

-1-



--------------------------------------------------------------------------------



 



charitable boards or committees or on the Board of Directors of Live Nation Inc.
and its committees (it being expressly understood and agreed that Executive’s
continuing to serve on any such boards and/or committees on which Executive is
serving, or with which Executive is otherwise associated, as of the Effective
Date shall be deemed not to interfere with the performance by Executive of his
duties and responsibilities under this Agreement), and (iii) deliver lectures or
fulfill speaking engagements. During the Employment Period, for so long as
Executive remains Vice-Chairman of the Company, Executive shall also serve as a
member of the Board of the Company.

4.   Place of Performance. The principal place of employment of Executive shall
be at the Company’s principal executive offices in San Antonio, Texas.

5.   Compensation and Related Matters.

     (a) Base Salary and Bonus. During the Employment Period, the Company shall
pay Executive a base salary at a rate of not less than $500,000 for calendar
year 2009 and, thereafter, not less than $1,000,000 per year (“Base Salary”).
Notwithstanding the foregoing, upon ceasing to act as Chief Financial Officer,
Executive’s Base Salary shall be reduced automatically to the rate of $500,000
per year. Executive’s Base Salary shall be paid in approximately equal
installments in accordance with the Company’s customary payroll practices. The
Compensation Committee of the Board of Holdings (the “Compensation Committee”)
shall review Executive’s Base Salary for increase (but not decrease) no less
frequently than annually and consistent with the executive compensation
practices and guidelines of the Company and Holdings. If Executive’s Base Salary
is increased by the Company, such increased Base Salary shall then constitute
the Base Salary for all purposes of this Agreement. In addition to Base Salary,
Executive shall be eligible to receive an annual bonus (the “Performance
Bonus”), which shall be solely at the discretion of the Board of Holdings (and
which may be zero). The Performance Bonus, if any, shall be payable in one lump
sum between January 1 and March 15 of the year following the year for which the
Performance Bonus was earned.
     (b) Expenses and Perquisites. The Company shall promptly reimburse
Executive for all reasonable business expenses upon the presentation of
reasonably itemized statements of such expenses, in accordance with the
Company’s policies and procedures now in force or as such policies and
procedures may be modified generally with respect to senior executive officers
of the Company. In addition, during the Employment Period, Executive shall be
entitled to, at the sole expense of the Company:

  (i)   the use of an automobile appropriate to his position and no less
qualitative than the automobile provided to him immediately prior to the date of
this Agreement; and     (ii)   use of a Company-provided aircraft for personal
travel, in accordance with Company policy as in effect on November 16, 2006 (the
“Aircraft Benefit”), with such usage consistent with past practice.

-2-



--------------------------------------------------------------------------------



 



     (c) Vacation. Executive shall be entitled to the number of weeks of paid
vacation per year that he was eligible for immediately prior to the date of this
Agreement, but in no event less than four (4) weeks annually provided that, upon
ceasing to act as Chief Financial Officer vacation shall be taken at the
Executive’s discretion. Vacation shall otherwise be governed by the policies of
the Company, as in effect from time to time. In addition to vacation, Executive
shall be entitled to the number of sick days and personal days per year that
other senior executive officers of the Company with similar tenure are entitled
to under the Company’s policies.
     (d) Services Furnished. During the Employment Period, the Company shall
furnish Executive with office space, stenographic and secretarial assistance and
such other facilities and services no less favorable than what he was receiving
immediately prior to the date of this Agreement or, if better, as provided to
other senior executive officers of the Company (other than the Chairman
Emeritus).
     (e) Welfare, Pension and Incentive Benefit Plans. During the Employment
Period, subject to the terms of the applicable plan documents and generally
applicable Company policies, Executive (and his spouse and dependents to the
extent provided therein) shall be entitled to participate in and be covered
under all the welfare benefit plans or programs maintained by the Company from
time to time for the benefit of its senior executives (other than benefits
maintained exclusively for the Chairman Emeritus), including, without
limitation, all medical, hospitalization, dental, disability, accidental death
and dismemberment and travel accident insurance plans and programs. During the
Employment Period, the Company shall provide to Executive (and his spouse and
dependents to the extent provided under the applicable plans or programs) the
same type and substantially equivalent levels of participation and employee
benefits (other than severance pay plans and, except with the express consent of
the Board of Holdings, incentive bonus programs other than as explicitly set
forth in Section 5(a) hereof) as are being provided to other senior executives
(and their spouses and dependents to the extent provided under the applicable
plans or programs) on the Effective Date, subject to modifications affecting all
senior executive officers.
     (f) Amendments to Equity Incentive Awards.
     (i) On the Effective Date, the parties shall execute such agreements and
amendments to the Executive’s equity incentive awards and other documents as are
necessary to provide that upon Executive’s cessation of service as the Company’s
Chief Financial Officer, with respect to the stock options granted by Holdings
to Executive on July 29, 2008 under the 2008 Executive Incentive Plan (the “2008
Stock Options”), two-thirds of the Tranche 1 Options and all of the Tranche 2
Options and Tranche 3 Options (as such terms are defined in the stock option
agreement (“Stock Option Agreement”) shall be automatically terminated and of no
further force and effect.
     (ii) The parties shall execute such agreements and amendments to the
Executive’s equity incentive awards and other documents as are necessary to
provide that on and after the Effective Date, notwithstanding any other
agreement to the contrary, neither Executive nor any family limited partnership
or other estate planning vehicle established by Executive shall have the right
to require Holdings (or any other person, including any Investor (as defined in
the 2008 Executive Incentive Plan) to purchase any common stock or make payment
in

-3-



--------------------------------------------------------------------------------



 



exchange for the cancellation of any stock option at any time or for specified
consideration, provided that any shares of common stock of the Company held by
Executive shall be free of restrictions on transfer, except those restrictions
imposed by law or Holdings Insider Trading Policy, dated July 30, 2008, as
amended from time to time.
     (iii) The parties shall execute such agreements and amendments to the
Executive’s equity incentive awards and other documents as are necessary to
provide that as of the Effective Date: (1) all of Executive’s stock options in
Company not forfeited pursuant to paragraph 5(f)(i), will vest immediately and
remain exercisable through their original term notwithstanding any agreement
that would limit the period of exercisability on account of termination of
employment (but otherwise subject to earlier termination in accordance with the
terms of Section 7 of the plan and Section 4 of the option agreement);
(2) subject to the approval by the Clear Channel Outdoor, Inc. (“CCO”) Board (or
any Compensation Committee to whom such authority has been delegated) and the
provisions of any governing documents, all of Executive’s stock Options in CCO
will vest immediately and remain exercisable through their original term
notwithstanding any agreement that would limit the period of exercisability on
account of termination of employment, (3) if Executive is terminated pursuant to
paragraphs 6(a), 6(b), (d) and/or 6 (e) of this Agreement, Executive’s unvested
Restricted Stock in the Company will immediately vest and shall be free of
restrictions; and (4) subject to the approval by the CCO Board (or any
Compensation Committee to whom such authority has been delegated) and the
provisions of any governing documents, all of Executive’s unvested Restricted
Stock in CCO will immediately vest and be free of restrictions, except those
restrictions imposed by law or the CCO Insider Trading Policy, as amended from
time to time.
     6. Termination. Executive’s employment hereunder may be terminated during
the Employment Period under the following circumstances:
     (a) Death. Executive’s employment hereunder shall terminate upon his death.
     (b) Disability. If, as a result of Executive’s incapacity due to physical
or mental illness, Executive shall have been substantially unable to perform his
duties hereunder notwithstanding the provision of reasonable accommodation for a
period of six (6) consecutive months, and within thirty (30) days after written
Notice of Termination is given after such six (6) month period Executive shall
not have returned to the substantial performance of his duties on a full-time
basis, the Company shall have the right to terminate Executive’s employment
hereunder for “Disability”, and such termination in and of itself shall not be,
nor shall it be deemed to be, a breach of this Agreement.
     (c) Cause. The Company shall have the right to terminate Executive’s
employment for Cause by providing Executive with a written Notice of
Termination, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement. For purposes of this Agreement,
“Cause” shall mean:
     (i) Executive’s conviction of, or a plea of nolo contendre to, a crime
constituting a felony under the laws of the United States or any state thereof
that causes material and demonstrable injury, monetarily or otherwise, to the
Company; or

-4-



--------------------------------------------------------------------------------



 



     (ii) Executive’s committing or engaging in any act of fraud, embezzlement,
or theft against the Company or its Affiliates that causes material and
demonstrable injury, monetarily or otherwise to the Company; or
     (iii) Executive’s breach of any provision of Section 11 hereof that causes
material and demonstrable injury, monetarily or otherwise, to the Company.
Whether “Cause” exists shall be determined by at least a majority of the members
of the Board of the Company at a meeting of the Board called and held for such
purpose, provided that at least a majority of the members of the Board of
Holdings has determined prior to such meeting that Cause exists.
     (d) Good Reason. Executive may terminate his employment for “Good Reason”
by providing the Company with a written Notice of Termination within six
(6) months of the event giving rise to “Good Reason”. The following events,
without the written consent of Executive, shall constitute “Good Reason”:
     (i) Reduction in Executive’s Base Salary, other than any isolated,
insubstantial and inadvertent failure by the Company that is not in bad faith
and is cured within ten (10) business days after Executive gives the Company
notice of such event;
     (ii) Failure by the Company to provide the Aircraft Benefit or any material
breach of its obligations to provide such Benefit, which is other than
insubstantial, inadvertent, not in bad faith and is not repeated; or
     (iii) Transfer of Executive’s primary workplace outside the city limits of
San Antonio, Texas; or
     (iv) If Mark P. Mays is no longer Chief Executive Officer of the Company.
Executive expressly acknowledges and agrees that the Company’s provision of
notice of non-renewal of the Agreement pursuant to Section 2 hereof, alone or in
combination with the transition of Executive’s duties to another employee during
the notice period, shall not constitute Good Reason.
Executive expressly waives any rights he might otherwise have, under the
Existing Agreement or otherwise, to resign for Good Reason or otherwise receive
any compensation in the nature of severance or separation pay or benefits as a
result of the transaction contemplated by the Merger Agreement (the
“Transaction”).

-5-



--------------------------------------------------------------------------------



 



     (e) Without Cause. The Company shall have the right to terminate
Executive’s employment hereunder without Cause by providing Executive with a
Notice of Termination at least thirty (30) days prior to such termination, and
such termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement. In the event of termination pursuant to this
Section 6(e), the Board of the Company may elect to waive the period of notice,
or any portion thereof, and, if the Board so elects, the Company will pay
Executive his Base Salary for the initial thirty (30) days of the notice period
or for any lesser remaining portion of such period, payable in accordance with
the regular payroll practices of the Company.
     (f) Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least thirty (30) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement. In the event of termination pursuant to this
Section 6(f), the Board of the Company may elect to waive the period of notice,
or any portion thereof, and, if the Board so elects, the Company will pay
Executive his Base Salary for the initial thirty (30) days of the notice period
or for any lesser remaining portion of such period, payable in accordance with
the regular payroll practices of the Company.
     7. Termination Procedure.
     (a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 15. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which indicates the
specific termination provision in this Agreement relied upon, and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.
     (b) Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination (provided that Executive shall not have returned to
the substantial performance of his duties on a full-time basis during such
thirty (30) day period), and (iii) if Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given or any
later date set forth in such Notice of Termination.
     8. Compensation Upon Termination or During Disability. In the event
Executive is disabled or his employment terminates during the Employment Period,
the Company shall provide Executive with the payments and benefits set forth
below; provided, however, that any obligation of the Company to Executive under
Section 8(a), other than for Final Compensation, is expressly conditioned upon
Executive signing and returning to the Company a timely and effective release of
claims in the form attached hereto as Exhibit F (by the deadline specified
therein (any such release submitted by such deadline, the “Executive Release of
Claims”)) and delivering it to the Company within thirty (30) days of the date
of his separation from service. Following the Company’s receipt of a timely and
effective Release of Claims, the Company and Holdings shall execute a release of
claims in favor of Executive in the form attached hereto as

-6-



--------------------------------------------------------------------------------



 



Exhibit G (the “Company Release of Claims”). The Executive Release of Claims
required for separation benefits in accordance with Section 8(a) creates legally
binding obligations on the part of Executive, and the Company and its Affiliates
therefore advise Executive and his beneficiary or legal representative, as
applicable, to seek the advice of an attorney before signing it.
     (a) Termination By the Company Without Cause or By Executive for Good
Reason. If Executive’s employment is terminated by the Company without Cause or
by Executive for Good Reason:

  (i)   The Company shall pay to Executive his Base Salary, which for purposes
of this Section 8(a) shall never be less than $1,000,000, and unused vacation
pay accrued or prorated through the Date of Termination (together, the “Final
Compensation”) and shall reimburse Executive pursuant to Section 5(b) for
reasonable business expenses incurred but not paid prior to such termination of
employment. The Final Compensation shall be paid in a lump sum as soon as
practicable following the Date of Termination, but in no event later than two
and a half months following the end of the taxable year including the Date of
Termination.     (ii)   The Company shall continue (1) to pay to Executive his
Base Salary, as defined by Section 8(a)(i), for the remainder of the initial
Employment Period, and (2) maintain in full force and effect, for the continued
benefit of the Executive and his eligible dependents, for the remainder of the
initial Employment Period the medical and hospitalization insurance programs in
which the Executive and his dependents were participating immediately prior to
the Date of Termination, at the level in effect and upon substantially the same
terms and conditions (including without limitation contributions required by
Executive for such benefits) as existed immediately prior to the Date of
Termination; provided, that if Executive or his dependents cannot continue to
participate in the Company plans and programs providing these benefits, the
Company shall arrange to provide Executive and his dependents with the economic
equivalent of such benefits which they otherwise would have been entitled to
receive under such plans and programs (the “Continued Benefits”), provided, that
such Continued Benefits shall terminate on the date or dates Executive receives
equivalent coverage and benefits, without waiting period or pre-existing
condition limitations, under the plans and programs of a subsequent employer.
Notwithstanding anything to the contrary in this Section 8(a)(ii), the aggregate
value (as the same would be determined under Section 280G of the Code) of the
Continued Benefits shall in no event exceed Fifty Thousand Dollars ($50,000)
(the “Aggregate Cap”); accordingly, the Company’s obligation to provide the
Continued Benefits shall cease once such value of the Continued Benefits that
have been provided to the Executive and/or his dependents reaches the Aggregate
Cap, even if such date occurs prior to the end of the initial Employment Period.

-7-



--------------------------------------------------------------------------------



 



  (iii)   The Executive shall be entitled to continued use of any available
Company-provided aircraft for personal travel in accordance with
Section 5(b)(ii) (the usage of which shall not be unreasonably withheld) through
the end of the initial Employment Period.

     (b) Termination By the Company for Cause or By Executive Without Good
Reason. If Executive’s employment is terminated by the Company for Cause or by
Executive other than for Good Reason, the Company shall pay Executive the Final
Compensation at the time and in the manner set forth in Section 8(a)(i) hereof.
The Company shall have no further obligation to Executive upon such termination
under this Agreement.
     (c) Disability. During any period that Executive fails to perform his
duties hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall continue to receive his full Base Salary
set forth in Section 5(a) until his employment is terminated pursuant to
Section 6(b), and the Company may, in its discretion, designate another
individual to act in Executive’s place, and such designation shall not
constitute Good Reason. In the event Executive’s employment is terminated for
Disability pursuant to Section 6(b), the Company shall pay to Executive the
Final Compensation at the time and in the manner set forth in Section 8(a)(i)
hereof. The Company shall have no further obligation to Executive upon such
termination under this Agreement.
     (d) Death. If Executive’s employment is terminated by his death, the
Company shall pay the Final Compensation to Executive’s beneficiary, legal
representatives or estate, as the case may be, at the time and in the manner set
forth in Section 8(a)(i) hereof. The Company shall have no further obligation to
Executive upon such termination under the Agreement.
     (e) Timing of Payments/Separation from Service. If at the time of
Executive’s separation from service, Executive is a “specified employee,” as
hereinafter defined, any and all amounts payable under this Section 8 in
connection with such separation from service that constitute deferred
compensation subject to Section 409A of Code (“Section 409A”), as determined by
the Company in its reasonable discretion, and that would (but for this sentence)
be payable within six months following such separation from service, shall
instead be paid on the date that follows the date of such separation from
service by six (6) months. For purposes of the preceding sentence, “separation
from service” shall be determined in a manner consistent with subsection
(a)(2)(A)(i) of Section 409A and the term “specified employee” shall mean an
individual determined by the Company to be a specified employee as defined in
subsection (a)(2)(B)(i) of Section 409A.
     9. Gross-Up Payment.

  (i)   Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or

-8-



--------------------------------------------------------------------------------



 



    distribution) to or for the benefit of Executive provided under this
Agreement (the “Payments”) would be subject to a twenty percent addition to
taxation under Section 409A (“409A Tax”) or any interest or penalties are
incurred by Executive with respect to such tax, then the Company shall pay to
Executive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Executive of all 409A Taxes imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the sum of (x) the
409A Taxes, interest, and penalties imposed upon the Payments and (y) the
product of any deductions disallowed because of the inclusion of the Gross-Up
Payment in Executive’s adjusted gross income and the highest applicable marginal
rate of income taxation for the calendar year in which the Gross-Up Payment is
to be made. For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to (A) pay federal income taxes at the highest
marginal rates of federal income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, (B) pay
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes and (C) have otherwise allowable deductions for
federal income tax purposes at least equal to those which could be disallowed
because of the inclusion of the Gross-Up Payment in Executive’s adjusted gross
income.   (ii)   Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) to or for the benefit of Executive (the “Payments”) as a result of
the transactions consummated on July 30, 2008, pursuant to which MergerSub
merged with and into the Company (the “Transaction”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code (the “Code”), or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and (y)
the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made. For purposes of determining the amount of the
Gross-Up Payment, Executive shall

-9-



--------------------------------------------------------------------------------



 



      be deemed to (A) pay federal income taxes at the highest marginal rates of
federal income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-Up Payment is to be made, (B) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes and (C) have otherwise allowable deductions for federal income tax
purposes at least equal to those which could be disallowed because of the
inclusion of the Gross-Up Payment in Executive’s adjusted gross income.    
(iii)   Subject to the provisions of Section 9(i) and 9(ii), as applicable, all
determinations required to be made under this Section 9, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determinations, shall be made by
a nationally recognized public accounting firm that is selected by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive within fifteen (15) business days of the
receipt of notice from the Company or Executive that there has been a Payment,
or such earlier time as is requested by the Company or Executive (collectively,
the “Determination”). All fees and expenses of the Accounting Firm shall be
borne solely by the Company, and the Company shall enter into any reasonable
agreement requested by the Accounting Firm in connection with the performance of
the services hereunder. The Gross-Up Payment under this Section 9 with respect
to any Payments made to Executive shall be made to the relevant tax authorities
no later than the date on which the 409A Tax or Excise Tax on such Payments is
due to the relevant tax authorities. If the Accounting Firm determines that no
409A Tax or Excise Tax is payable by Executive, it shall furnish Executive with
a written opinion to such effect, and to the effect that failure to report the
409A Tax or Excise Tax, if any, on Executive’s applicable federal income tax
return should not result in the imposition of a negligence or similar penalty.  
  (iv)   As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
(“Underpayment”) or Gross-Up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code)

-10-



--------------------------------------------------------------------------------



 



      shall be promptly paid by the Company to or for the benefit of Executive.
In the event the amount of the Gross-Up Payment exceeds the amount necessary to
reimburse Executive for his Excise Tax, the Accounting Firm shall determine the
amount of the Overpayment that has been made and any such Overpayment (together
with interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by Executive (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. Executive shall cooperate, to the extent his
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contest or disputes with the Internal Revenue
Service in connection with the Excise Tax.     (v)   Executive expressly
acknowledges and agrees that the Gross-Up Payment in Paragraph 9(ii) is limited
exclusively to Excise Tax that may come due in connection with Payments to or
for the benefit of Executive as a result of the Transaction, and that Executive
will not be entitled to any Gross-Up Payments as a result of any change of
control that may occur following the Effective Date.

     10. Mitigation. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein. Additionally,
amounts owed to Executive under this Agreement shall not be offset by any claims
the Company may have against Executive, and the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any other circumstances, including, without
limitation, any counterclaim, recoupment, defense or other right which the
Company may have against Executive or others.
     11. Restrictive Covenants.
     (a) Confidential Information.

  (i)   Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that Executive has developed and will develop
Confidential Information for the Company or its Affiliates, and that Executive
has learned and will learn of Confidential Information during the course of his
employment. Executive will comply with the policies and procedures of the
Company and its Affiliates for protecting Confidential Information. Executive
shall hold in a fiduciary capacity for the benefit of the Company all trade
secrets and Confidential Information, knowledge or data relating to the Company,
its Affiliates and their businesses and investments, which shall have been
obtained by Executive during Executive’s employment by the Company and which is
not generally available

-11-



--------------------------------------------------------------------------------



 



      public knowledge (other than by acts of Executive in violation of this
Agreement or by any other person having an obligation of confidentiality to the
Company or any of its Affiliates). Except as may be required or appropriate in
connection with carrying out his duties under this Agreement, Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or any legal process, or as is necessary in connection with any
adversarial proceeding against the Company (in which case Executive shall use
his reasonable best efforts in cooperating with the Company in obtaining a
protective order against disclosure by a court of competent jurisdiction), use,
communicate or divulge any such trade secrets, Confidential Information,
knowledge or data to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business.
Executive understands that this restriction shall continue to apply after his
employment terminates, regardless of the reason for such termination.        
For purposes of this Agreement, “Confidential Information” shall mean any and
all information of the Company and its Affiliates that is not generally known by
those with whom the Company or any of its Affiliates competes or does business,
or with whom the Company or any of its Affiliates plans to compete or do
business, and any and all information, publicly known in whole or in part or
not, which, if disclosed by the Company or any of its Affiliates, would assist
in competition against them. Confidential Information includes without
limitation such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Affiliates, (ii) the costs, sources of supply, financial performance and
strategic plans of the Company and its Affiliates, (iii) the identity and
special needs of the customers of the Company and its Affiliates and (iv) the
people and organizations with whom the Company and its Affiliates have business
relationships and the nature and substance of those relationships. Confidential
Information also includes any information that the Company or any of its
Affiliates has received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclosed to others.         For purposes of this Agreement, “Affiliates”
shall mean all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, contract or equity interest. For the avoidance of doubt,
Affiliates includes Holdings.     (ii)   All documents, records, tapes and other
media of every kind and description relating to the business, present or
otherwise, of the Company or its Affiliates, and any copies, in whole or in
part,

-12-



--------------------------------------------------------------------------------



 



      thereof (the “Documents”), whether or not prepared by Executive, shall be
the sole and exclusive property of the Company and its Affiliates. Executive
shall safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Board of the
Company or Holdings or its designee may specify, all Documents then in
Executive’s possession or control.

     (b) Restricted Activities. Executive hereby agrees that some restrictions
on his activities during and after his employment are necessary to protect the
goodwill, trade secrets, Confidential Information and other legitimate interests
of the Company and its Affiliates. In consideration of Executive’s employment
hereunder, and the Company’s agreement to grant Executive access to trade
secrets and other Confidential Information of the Company and its Affiliates and
to their customers, and in view of the confidential position to be held by
Executive hereunder, Executive agrees as follows:

  (i)   Non-Solicitation. During the Employment Period and during the two year
period immediately following termination of the Employment Period (the
“Restricted Period”), Executive shall not, directly or indirectly: (A) hire,
solicit for hiring or assist in any way in the hiring of any employee or
independent contractor of the Company or any of its Affiliates, or induce or
otherwise attempt to influence any employee or independent contractor to
terminate or diminish such employment or contractor relationship or to become
employed by any other radio broadcasting station or any other entity engaged in
the radio business, the television business or in any other business in which
the Company or any of its Affiliates is engaged (which, for the avoidance of
doubt, includes without limitation the business of providing clients with
advertising opportunities through billboards, street furniture displays, transit
displays and other out-of-home advertising displays, such as wallscapes,
spectaculars and mall displays (the “Outdoor Business”)), or (B) solicit or
encourage any customer of the Company or any of its Affiliates to terminate or
diminish its relationship with them, or seek to persuade any such customer or
prospective customer to conduct with anyone else any business or activity which
such customer or prospective customer conducts or could conduct with the Company
or any of its Affiliates. For purposes of this Agreement, an “employee” of the
Company or any of its Affiliates is any person who was such at any time within
the preceding two years; a “customer” of the Company or any of its Affiliates is
any person or entity who is or has been a customer at any time within the
preceding two years; and a “prospective customer” is any person or entity whose
business has been solicited on behalf of the Company or any of its Affiliates at
any time within the preceding two years, other than by form letter, blanket
mailing or published advertisement. Notwithstanding this provision, during the
Restricted Period, Executive will not be prohibited from hiring or soliciting
his current assistant to work for him following his termination of employment
with the Company.

-13-



--------------------------------------------------------------------------------



 



  (ii)   Non-Competition. For the six months following his termination of
employment with the Company, Executive shall not, directly or indirectly,
whether as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the Company or any of its Affiliates within the United
States or anywhere else in the world where the Company or any of its Affiliates
does business, or undertake any planning for any business competitive with the
Company or any of its Affiliates. Specifically, but without limiting the
foregoing, Executive agrees not to engage in any manner in any activity that is
directly or indirectly competitive or potentially competitive with the business
of the Company or any of its Affiliates as conducted or under consideration at
any time during Executive’s employment, and Executive further agrees not to work
for or provide services to, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, any person or
entity that is engaged in any business that is competitive with the business of
the Company or any of its Affiliates for which the Executive has provided
services, as conducted or in planning during his employment. For the purposes of
this Section 11, the business of the Company and its Affiliates shall include
the radio and television businesses, the Outdoor Business and any other business
that was conducted or in planning during the Executive’s employment. The
foregoing, however, shall not prevent Executive’s direct or beneficial ownership
of up to five percent (5%) of the debt or equity securities of any entity,
whether or not in the same or competing business.

     (c) Assignment of Rights to Intellectual Property.

  (i)   Executive shall promptly and fully disclose all Intellectual Property to
the Company. Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) Executive’s full right, title and interest in
and to all Intellectual Property. Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. Executive will not charge the Company for time spent in
complying with these obligations. All copyrightable works that Executive creates
shall be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company.

-14-



--------------------------------------------------------------------------------



 



  (ii)   For purposes of this Agreement, “Intellectual Property” means
inventions, discoveries, developments, methods, processes, compositions, works,
concepts and ideas (whether or not patentable or copyrightable or constituting
trade secrets) conceived, made, created, developed or reduced to practice by
Executive (whether alone or with others, whether or not during normal business
hours or on or off Company premises) during Executive’s employment that relate
to either the Products or any prospective activity of the Company or any of its
Affiliates or that make use of Confidential Information or any of the equipment
or facilities of the Company or any of its Affiliates; and “Products” means all
products planned, researched, developed, tested, manufactured, sold, licensed,
leased or otherwise distributed or put into use by the Company or any of its
Affiliates, together with all services provided or planned by the Company or any
of its Affiliates, during Executive’s employment.

     (d) Conflict of Interest. Executive agrees that, during his employment with
the Company, he will not undertake any outside activity, whether or not
competitive with the business of the Company or its Affiliates, that could
reasonably give rise to a conflict of interest with the Company or any of its
Affiliates.
     (e) Modification of Covenants. The parties hereby acknowledge that the
restrictions in this Section 11 have been specifically negotiated and agreed to
by the parties hereto, and are limited only to those restrictions necessary to
protect the Company and its Affiliates from unfair competition. Executive
acknowledges that he has carefully read and considered all the terms and
conditions of this Agreement, including the restrictions in Section 11 hereof,
and agrees without reservation that each of the restraints contained herein is
necessary for the reasonable and proper protection of the goodwill, trade
secrets, Confidential Information and other legitimate interests of the Company
and its Affiliates; and that each and every one of those restraints is
reasonable in respect to subject matter, length of time and geographic area.
Executive acknowledges that the Company operates in major, medium and
small-sized markets throughout the United States and many foreign countries,
that the effect of Section 11(b) may be to prevent him from working in a
competitive business after his termination of employment hereunder, and that
these restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which he is bound by
such restraints. The parties hereby agree that if the scope or enforceability of
any provision, paragraph or subparagraph of this Section 11 is in any way
disputed at any time, and should a court find that such restrictions are overly
broad, the court shall modify and enforce the covenant to permit its enforcement
to the maximum extent permitted by law. Each provision, paragraph and
subparagraph of this Section 11 is separable from every other provision,
paragraph, and subparagraph, and constitutes a separate and distinct covenant.
     (f) Remedies. Executive hereby expressly acknowledges that any breach or
threatened breach by Executive of any of the terms set forth in Section 11 of
this Agreement would result in significant, irreparable and continuing injury to
the Company, the monetary value of which would be difficult to establish or
measure. Therefore,

-15-



--------------------------------------------------------------------------------



 



Executive agrees that, in addition to any other remedies available to it, the
Company shall be entitled to preliminary and permanent injunctive relief in a
court of appropriate jurisdiction against any breach or threatened breach,
without having to post bond, as well as the recovery of all reasonable
attorney’s fees expended in enforcing its rights hereunder, if the Company is
the prevailing party.
     12. Indemnification.
     (a) General. The Company agrees that if Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a trustee, director or officer of the Company,
Holdings, or any subsidiary thereof, or is or was serving at the request of the
Company or any subsidiary as a trustee, director, officer, member, employee or
agent of another corporation or a partnership, joint venture, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent,
Executive shall be indemnified and held harmless by the Company to the fullest
extent authorized by Texas law, as the same exists or may hereafter be amended,
against all Expenses incurred or suffered by Executive in connection therewith,
and, notwithstanding any provision in this Agreement to the contrary, such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer, director, trustee or agent, or is no longer employed by the
Company, and shall inure to the benefit of his heirs, executors and
administrators.
     (b) Expenses. As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.
     (c) Enforcement. If a valid claim or request under this Agreement is not
paid by the Company or on its behalf within thirty (30) days after a written
claim or request has been received by the Company, Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and, if successful in whole or in part, Executive shall be
further entitled to be paid the expenses of prosecuting such suit. All
obligations for indemnification hereunder shall be subject to, and paid in
accordance with, applicable Texas law.
     (d) Partial Indemnification. If Executive is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Executive for the portion of such Expenses to which
Executive is entitled.
     (e) Advances of Expenses. Expenses incurred by Executive in connection with
any Proceeding shall be paid by the Company in advance upon request of Executive
that the Company pay such Expenses; but, only in the event that Executive shall
have delivered in writing to the Company (i) an undertaking to reimburse the
Company for Expenses with respect to which Executive is not entitled to
indemnification and (ii) an affirmation of his good faith belief that the
standard of conduct necessary for indemnification by the Company has been met.

-16-



--------------------------------------------------------------------------------



 



     (f) Notice of Claim. Executive shall give to the Company notice of any
claim made against him for which indemnification will or could be sought under
this Agreement. In addition, Executive shall give the Company such information
and cooperation as it may reasonably require and as shall be within Executive’s
power and at such times and places as are mutually convenient for Executive and
the Company.
     (g) Defense of Claim. With respect to any Proceeding as to which Executive
notifies the Company of the commencement thereof:

  (i)   The Company will be entitled to participate therein at its own expense;
and     (ii)   Except as otherwise provided below, to the extent that it may
wish, the Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Executive, which in the Company’s sole discretion may
be regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. Executive shall also have the right
to employ his own counsel in such action, suit or proceeding if he reasonably
concludes that failure to do so would involve a conflict of interest between the
Company and Executive, and, under such circumstances, the fees and expenses of
such counsel shall be at the expense of the Company.     (iii)   The Company
shall not be liable to indemnify Executive under this Agreement for any amounts
paid in settlement of any action or claim effected without its written consent.
The Company shall not settle any action or claim in any manner which would
impose any penalty or limitation on Executive without Executive’s written
consent. Neither the Company nor Executive will unreasonably withhold or delay
their consent to any proposed settlement.

     (h) Non-exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 12 shall not be exclusive of any other right which
Executive may have or hereafter may acquire under any statute, provision of the
declaration of trust or certificate of incorporation or by-laws of the Company,
Holdings or any subsidiary, agreement, vote of shareholders or disinterested
directors or trustees or otherwise.
     13. Arbitration. Except as provided for in Section 11 of this Agreement, if
any contest or dispute arises between the parties with respect to this
Agreement, such contest or dispute shall be submitted to binding arbitration for
resolution in San Antonio, Texas in accordance with the rules and procedures of
the Employment Dispute Resolution Rules of the American Arbitration Association
then in effect. The decision of the appointed arbitrator shall be final and
binding on both parties, and any court of competent jurisdiction may enter
judgment upon the award. The losing party shall pay all expenses relating to
such arbitration, including, but not limited to, the prevailing party’s legal
fees and expenses.

-17-



--------------------------------------------------------------------------------



 



     14. Successors; Binding Agreement.
     (a) Company’s Successors. No rights or obligations of the Company under
this Agreement may be assigned or transferred, except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinabove defined and any successor to its
business and/or assets (by merger, purchase or otherwise) which executes and
delivers the agreement provided for in this Section 14 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.
     (b) Executive’s Successors. No rights or obligations of Executive under
this Agreement may be assigned or transferred by Executive other than his right
to payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon Executive’s death, this Agreement and all
rights of Executive hereunder shall inure to the benefit of and be enforceable
by Executive’s beneficiary or beneficiaries, personal or legal representatives,
or estate, to the extent any such person succeeds to Executive’s interests under
this Agreement. Executive shall be entitled to select and change a beneficiary
or beneficiaries to receive any benefit or compensation payable hereunder
following Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary(ies), estate or other legal representative(s). If
Executive should die following his Date of Termination while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts
unless otherwise provided herein shall be paid in accordance with the terms of
this Agreement to such person or persons so designated in writing by Executive,
or otherwise to his legal representatives or estate.
     15. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to Executive:
Randall T. Mays
200 East Basse Road
San Antonio, Texas 78209
with a copy to:
Schmoyer Reinhard LLP
3619 Paesanos Parkway, Suite 202
San Antonio, Texas 78231
Attn: Shannon B. Schmoyer

-18-



--------------------------------------------------------------------------------



 



If to the Company:
CC Media Holdings, Inc.
200 East Basse Road
San Antonio, Texas 78209
Attention: Secretary
and
Clear Channel Communications, Inc.
200 East Basse Road
San Antonio, Texas 78209
Attention: General Counsel
with a copy to:
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention: Loretta Richard
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     16. Miscellaneous. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of the Company, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The respective rights and obligations of the
parties hereunder shall survive Executive’s termination of employment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas without regard to its conflicts of law principles.
     17. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

-19-



--------------------------------------------------------------------------------



 



     19. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter,
including but not limited to the Existing Agreement, and excluding only any
existing obligations on the part of Executive with respect to Confidential
Information, assignment of intellectual property, non-competition and the like.
Any prior agreement of the parties hereto in respect of the subject matter
contained herein is hereby terminated and cancelled.
     20. Taxes. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation. The Company, Holdings, Sponsor Group and Executive shall each use
reasonable best efforts to minimize all taxes that may be due in connection with
any award or payment made pursuant to this Agreement, including in connection
with the Restricted Stock Award; provided, that Executive shall only be required
to use such reasonable best efforts to the extent that Executive will not be
economically disadvantaged as a result of such efforts.
     21. Noncontravention. The Company represents that the Company is not
prevented from entering into or performing this Agreement by the terms of any
law, order, rule or regulation, its by-laws or declaration of trust, or any
agreement to which it is a party, other than which would not have a material
adverse effect on the Company’s ability to enter into or perform this Agreement.
     22. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
Remainder of page intentionally left blank

-20-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.
Clear Channel Communications, Inc.

              By:   /s/ Mark P. Mays       Name:   Mark P. Mays      Title:  
Chief Executive Officer      CC Media Holdings, Inc.
    By:   /s/ Mark P. Mays       Name:   Mark P. Mays      Title:   Chief
Executive Officer            /s/ Randall T. Mays       Randall T. Mays         
 

[SIGNATURE PAGE TO RANDALL T. MAYS EMPLOYMENT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT F TO RANDALL T. MAYS AGREEMENT
RELEASE OF CLAIMS
     FOR AND IN CONSIDERATION OF the benefits to be provided me in connection
with the termination of my employment, as set forth in the employment agreement
between me, Randall T. Mays (“Executive”), Clear Channel Communications, Inc.
(as successor to BT Triple Crown Merger Co., Inc. (“MergerSub”, the “Company”),
and CC Media Holdings, Inc. (“Holdings”) effective as of December 22, 2009 (the
“Agreement”), which are conditioned on my signing this Release of Claims and to
which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with or
claiming through me, hereby release and forever discharge the Company, Holdings
and all of their respective subsidiaries and other affiliates, past, present and
future officers, directors, trustees, shareholders, employees, agents, general
and limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them, all of the
foregoing both individually and in their official capacities, from any and all
causes of action, rights or claims of any type or description, known or unknown,
which I have had in the past, now have, or might now have, through the date of
my signing of this Release of Claims, in any way resulting from, arising out of
or connected with my employment by the Company or any of its subsidiaries or
other affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its subsidiaries or other affiliates, each as amended from
time to time).
Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claims,
(ii) any right of indemnification or contribution that I have pursuant to the
Articles of Incorporation or By-Laws of the Company or any of its subsidiaries
or other affiliates, and (iii) any claims under any of the equity incentive plan
and equity-based award agreements referenced in the Agreement with respect to
any securities (including shares, options, and any other equity-based rights)
that I continue to hold after I sign this Release of Claims.
In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims. I also
acknowledge that I am advised by the Company and its subsidiaries and other
affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of

 



--------------------------------------------------------------------------------



 



Claims and to consult with an attorney, if I wished to do so, or to consult with
any other person of my choosing before signing; and that I am signing this
Release of Claims voluntarily and with a full understanding of its terms.
I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the Chairman of the Board of Directors of the Company and that this
Release of Claims will take effect only upon the expiration of such seven-day
revocation period and only if I have not timely revoked it.
Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

            Signature:            Name (please print):            Date Signed:  
 

 



--------------------------------------------------------------------------------



 



EXHIBIT G TO RANDALL T. MAYS AGREEMENT

RELEASE OF CLAIMS
     FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which
is hereby acknowledged, and as required by the agreement between Randall T. Mays
(“Executive”), Clear Channel Communications, Inc. (as successor to BT Triple
Crown Merger Co., Inc. (“MergerSub”, the “Company”), and CC Media Holdings, Inc.
(“Holdings”) effective as of December 22 2009, the Company, and Holdings, , on
their own behalf and on behalf of their predecessors, affiliates and successors,
and each of their past, present, and future officers, directors, employees,
representatives, attorneys, insurers, agents and assigns, individually and in
their official capacities, hereby release and forever discharge Randall T. Mays
from any and all causes of action, rights or claims of any type or description,
known or unknown, which they have had in the past, now have, or might now have,
through the date of signing of this Release of Claims, in any way resulting
from, arising out of or connected with Executive’s employment by the Company or
any of its subsidiaries or other affiliates or the termination of that
employment or pursuant to any federal, state or local law, regulation or other
requirements, including without limitation those arising under common law.
Excluded from the scope of this Release of Claims is (i) any claim arising after
the effective date of this Release of Claims; and (ii) any claims relating to
Executive’s commission of fraud, criminal acts, or other substantial, willful
and intentional misconduct related to the Executive’s employment with the
Company or any of its affiliates.

1



--------------------------------------------------------------------------------



 



Intending to be legally bound, the parties below have signed this Release of
Claims under seal as of the date written below.

          Clear Channel Communications, Inc.
    By:                             Name:           Title:       CC Media
Holdings, Inc.
      By:                     Name:           Title:        

 